Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, “2-D NMR Spectrum Processing with MNOVA”, 2012 (cited herein as “Zhou”; see NPL submitted with IDS filed on 1/22/2020) in view of Rodgers, C.T., et al., “Receive array magnetic resonance spectroscopy: whitened singular value decomposition (WSVD) gives optimal Bayesian solution,” Magnetic Resonance in Medicine, 63(4): 881-891 (2010) (cited herein as “Rodgers”; see NPL submitted with IDS on 1/22/2019) and Near et al., “Frequency and Phase Drift Correction of Magnetic Resonance Spectroscopy Data by Spectral Registration in the Time Domain”, Magn Reson Med. 2015 January ; 73(1): 44–50 (cited herein as “Near”; see NPL submitted with IDS on 1/22/2019).

Regarding claim 1, Zhou teaches a magnetic resonance spectroscopy (MRS) pre-processing system (see “General NMR Data Processing” on slide 2), comprising:
one or more MRS machines that produce raw two dimensional (2-D) correlation spectroscopy (COSY) MRS data obtained from a pool of subjects (NMR data including COSY are used to collect raw data, wherein one of ordinary skill in the art would appreciate that collection of data would inherently require one or more MRS machines or an equivalent device to collect the data and wherein such a device would reasonably be used to obtain data from multiple subjects; see slides 2 and 3); and 
a computer system executing a pre-processing tool that pre-processes the raw 2-D COSY MRS data to produce clean 2-D COSY signals (2-D COSY processing is performed wherein one of ordinary skill in the art would appreciate that such pre-processing is performed using a computer which executes a pre-processing tool; see slides 2-14) by performing apodization (apodization is performed; see slides 2-5), zero-filling in the time domain (zero filling is performed which would be in the time domain; see slide 6), conversion to the frequency domain (data is converted to the frequency domain; see slides 8-14).
Zhou fails to teach performing channel weighting, spectral registration, and adjustment of the peak locations using known metabolites.
Rodgers teaches channel weighting (see whole document; see para. [0053] of the pending specification).
Near teaches performing spectral registration, and adjustment of the peak locations using known metabolites (see whole document including pages 2-5; see para. [0055] of the pending application). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of performing channel weighting as taught in Rodgers and performing spectral registration, and adjustment of the peak locations using known metabolites as taught in Near into Zhou in order to gain the advantage of channel weighting which allows the use of multiple coils for receiving the signal wherein each coil can be smaller and provide a large SNR than when using a single coil and wherein performing spectral registration, and adjustment of the peak locations using known metabolites to correct for signal drift and adjustment of the peak locations using known metabolites allows for further correction to accurately estimate frequency and phase drift in simulated datasets in which the drifts are known, and at various SNR levels.

Regarding claim 10, Zhou teaches a magnetic resonance spectroscopy (MRS) pre-processing method (see “General NMR Data Processing” on slide 2), comprising:
apodizing the 2-D COSY MRS data (apodization is performed; see slides 2-5); 
zero-filling the 2-D COSY MRS data in the time domain (zero filling is performed which would be in the time domain; see slide 6); 
converting the 2-D COSY MRS data the frequency domain and to produce clean 2-D COSY MRS data (data is converted to the frequency domain to generate a corrected 2-D COSY data; see slides 8-14).
Zhou fails to teach performing channel weighting on raw 2-D COSY MRS data; spectrally registering the 2-D COSY MRS data; and adjusting of the peak locations using known metabolites.
Rodgers teaches performing channel weighting on raw 2-D COSY MRS data (channel weighting is performed on MR spectroscopy which one of ordinary skill in the art would appreciate would include 2-D COSY data as taught in Zhou; see whole document; see para. [0053] of the pending specification).
Near teaches performing spectrally registering the 2-D COSY MRS data; and adjusting of the peak locations using known metabolites to produce clean 2-D COSY MRS data (spectral registering and adjusting the peak locations is performed for MR spectroscopic data which one of ordinary skill in the art would appreciate would include 2-D COSY data as taught in Zhou; see whole document including pages 2-5; see para. [0055] of the pending application). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of performing channel weighting as taught in Rodgers and performing spectral registration, and adjustment of the peak locations using known metabolites as taught in Near into Zhou in order to gain the advantage of channel weighting which allows the use of multiple coils for receiving the signal wherein each coil can be smaller and provide a large SNR than when using a single coil and wherein performing spectral registration, and adjustment of the peak locations using known metabolites to correct for signal drift and adjustment of the peak locations using known metabolites allows for further correction to accurately estimate frequency and phase drift in simulated datasets in which the drifts are known, and at various SNR levels.

Regarding claims 2 and 11, Zhou fails to teach wherein the channel weighting of raw data is singular value decomposition (SVD)-based channel weighting.
Rodgers teaches wherein the channel weighting of raw data is singular value decomposition (SVD)-based channel weighting (the entire document is in regards to SVD and WSVD-based channel weighting; see whole document; see para. [0053] of the pending specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the channel weighting of raw data is singular value decomposition (SVD)-based channel weighting as taught in Rodgers into Zhou in order to gain the advantage of channel weighting which allows the use of multiple coils for receiving the signal wherein each coil can be smaller and provide a large SNR than when using a single coil, and determine a maximum likelihood combined spectrum that is consistent with the data.

Regarding claims 3-5 and 12-14, Zhou fails to teach wherein the spectral registration is performed on multiple iterations of raw data of a subject to correct for drift across the iterations; further comprising averaging the registered iterations; and wherein the spectral registration is performed in the time domain.
Neal teaches wherein the spectral registration is performed on multiple iterations of raw data of a subject to correct for drift across the iterations; and further comprising averaging the registered iterations; wherein the spectral registration is performed in the time domain (a plurality of data are collected to build up the SNR of low-concentration metabolite signals and signal registration is performed of the acquired averages to correct for drift due to the magnetic field, subject motion, and other sources for frequency and phase errors which lead to incoherent signal averaging, artifactual line broadening, lineshape distortion, and reduced SNR; see page 2; whole document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the spectral registration is performed on multiple iterations of raw data of a subject to correct for drift across the iterations; further comprising averaging the registered iterations; and wherein the spectral registration is performed in the time domain as taught in Near into Zhou in order to gain the advantage of correcting for drift due to the magnetic field, subject motion, and other sources for frequency and phase errors which lead to incoherent signal averaging, artifactual line broadening, lineshape distortion, and reduced SNR, and wherein the spectral registration is performed in the time domain over a limited frequency range to correct for drifts in frequencies in the FID signal.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, “2-D NMR Spectrum Processing with MNOVA”, 2012 (cited herein as “Zhou”; see NPL submitted with IDS filed on 1/22/2020) in view of Rodgers, C.T., et al., “Receive array magnetic resonance spectroscopy: whitened singular value decomposition (WSVD) gives optimal Bayesian solution,” Magnetic Resonance in Medicine, 63(4): 881-891 (2010) (cited herein as “Rodgers”; see NPL submitted with IDS on 1/22/2019) and Near et al., “Frequency and Phase Drift Correction of Magnetic Resonance Spectroscopy Data by Spectral Registration in the Time Domain”, Magn Reson Med. 2015 January ; 73(1): 44–50 (cited herein as “Near”; see NPL submitted with IDS on 1/22/2019), and in further view of Sotak US 4,962,357.

Regarding claims 6 and 15, Zhou fails to teach wherein apodization includes applying a Tukey window filter.
Sotak teach wherein apodization includes applying a Tukey window filter (the acquired 2,048 by 64 element array of NMR data is processed to produce a 2-D spectrum using a first Fourier transform first described by Tukey; see col. 9, lines 4-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein apodization includes applying a Tukey window filter as taught in Sotak into Zhou in order to gain the advantage of increasing SNR by processing the data using a first Fourier transformed with respect to the chemical shift time domain to produce a second data array of the same size.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, “2-D NMR Spectrum Processing with MNOVA”, 2012 (cited herein as “Zhou”; see NPL submitted with IDS filed on 1/22/2020) in view of Rodgers, C.T., et al., “Receive array magnetic resonance spectroscopy: whitened singular value decomposition (WSVD) gives optimal Bayesian solution,” Magnetic Resonance in Medicine, 63(4): 881-891 (2010) (cited herein as “Rodgers”; see NPL submitted with IDS on 1/22/2019) and Near et al., “Frequency and Phase Drift Correction of Magnetic Resonance Spectroscopy Data by Spectral Registration in the Time Domain”, Magn Reson Med. 2015 January ; 73(1): 44–50 (cited herein as “Near”; see NPL submitted with IDS on 1/22/2019), and in further view of Ross et al. US 5,617,861 (Ross).

Regarding claims 7 and 16, Zhou fails to teach wherein the known metabolites include N- acetylaspartate (NAA), creatine (Cre), and choline (Cho).
Thomas teaches wherein the known metabolites include N- acetylaspartate (NAA), creatine (Cre), and choline (Cho) (comparisons are made to known metabolites in the brain including creatine, NAA, and choline; see [0015], [0035], [0104]; see Figs. 4, 5, and 7a-c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the known metabolites include N- acetylaspartate (NAA), creatine (Cre), and choline (Cho) as taught in Ross into Zhou in order to gain the advantage of diagnosing Alzheimer Disease by comparing the relative peak heights of myo-inositol relative to creatine, NAA, and choline based on the relative to the concentration of these metabolites in the patient.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, “2-D NMR Spectrum Processing with MNOVA”, 2012 (cited herein as “Zhou”; see NPL submitted with IDS filed on 1/22/2020) in view of Rodgers, C.T., et al., “Receive array magnetic resonance spectroscopy: whitened singular value decomposition (WSVD) gives optimal Bayesian solution,” Magnetic Resonance in Medicine, 63(4): 881-891 (2010) (cited herein as “Rodgers”; see NPL submitted with IDS on 1/22/2019) and Near et al., “Frequency and Phase Drift Correction of Magnetic Resonance Spectroscopy Data by Spectral Registration in the Time Domain”, Magn Reson Med. 2015 January ; 73(1): 44–50 (cited herein as “Near”; see NPL submitted with IDS on 1/22/2019), and in further view of Lu et al. US 2008/0317307 (Lu).

Regarding claims 9 and 18, Zhou fails to teach wherein adjustment of the peak locations using known metabolites comprises comparing metabolites for different subjects and then correcting for individual differences in the axes for each subject caused by slight variations in scanner frequency values, and for subject-specific errors in the locations of landmark singlets.
Lu teaches wherein adjustment of the peak locations using known metabolites comprises comparing metabolites for different subjects and then correcting for individual differences in the axes for each subject caused by slight variations in scanner frequency values, and for subject-specific errors in the locations of landmark singlets (comparing NMR metabolic profiles requires aligning NMR peaks representing the same metabolites, wherein the slight shift in position observed is because the experimental condition cannot be one hundred percent identical or are from different biological samples, wherein one of ordinary skill in the art would appreciate that such shifts would be appropriate for measurements of different patients, patients measured on different machines, or patients measured at different points in time; see para. [0006], [0010], [0110], [0112], [0156], [0244]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein adjustment of the peak locations using known metabolites comprises comparing metabolites for different subjects and then correcting for individual differences in the axes for each subject caused by slight variations in scanner frequency values, and for subject-specific errors in the locations of landmark singlets as taught in Lu into Zhou in order to gain the advantage of comparing NMR spectra for different measurements obtained across different biological organisms to correct for small changes in peak positions due to changes in experimental conditions.

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach wherein adjustment of the peak locations using known metabolites comprises mapping non-uniformly spaced piecewise ppm axes, and corresponding spectral values in the F1-F2 plane to uniformly spaced ppm axes using interpolation, in combination with all other limitations of claims 1 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868